DETAILED ACTION
  
1. This communication is in response to the application filed on 10/24/2019.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

2. Status of the claims: 

                               Claims 1-18 are pending.   

Claim Rejections - 35 USC § 103
3. The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
           A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention
           is not identically disclosed as set forth in section 102 of this title, if the differences between the 
           claimed invention and the prior art are such that the claimed invention as a whole would have been 
           obvious before the effective filing date of the claimed invention to a person having ordinary skill in
           the art to which the claimed invention pertains. Patentability shall not be negated by the manner in 
           which the invention was made. 

3a. The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or 
 nonobviousness.

3b. This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later 
  
3c. Claims 1-2, 6-7, 10-12, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over  Luft (US 2016/0198003 A1) in view of Peles  et al.  (hereinafter "Peles") (US 2012/0136697 A1).       
 
Regarding claim 1, Luft discloses a method of deploying resources in public cloud datacenters, the method comprising: generating measurements regarding network connections between different pairs of public cloud datacenter sets (Luft discloses a cloud analysis and projection service (CAPS) analyzing data associated with cloud providers for creating an optimal requirement corresponding to specific cloud  ( by analyzing metric of the connecting between different cloud center have to be done) (Luft, [0032]) Fig. 1;in [0048] it is disclosed that the requirements are for resources in different datacenters).  

        Luft does not disclose to a first entity, providing a first set of measurements relevant for deploying resources of the first entity over a first group of the public cloud datacenters; and to a second entity, providing a second set of measurements relevant for deploying resources of the second entity over a second group of the public cloud datacenters.    

         Peles discloses to a first entity (Peles discloses a banking service (the banking service is the first entity) (Peles, [0003])), providing a first set of measurements relevant  (Peles discloses NTT/STT/RTT measurements and UI measurements for an actual datacenter being computed for an expected SLA of a web application (NTT is network transaction; STT is server transaction; RTT is round trip time between datacenters ) (Peles, [0032]) the measures are relevant because they are applicable to an expected SLA of a web application ( where the web application is  for the banking service) for deploying resources of the first entity over a first group of the public cloud datacenters (Peles discloses the optimal deployment of web applications  in a combination of datacenters of a multidatacenter system for an expected SLA  of the resources for the banking service (Peles, [0011])); and to a second entity (Peles discloses a shopping service (the shopping service is the second service) (Peles, [0003])), providing a second set of measurements relevant (Peles discloses NTT/STT/RTT measurements and UI measurements for an actual datacenter being computed for an expected SLA of a web application (NTT is network transaction; STT is server transaction; RTT is round trip time between datacenters ) (Peles, [0032]) the measures are relevant because they are applicable to an expected SLA of a web application (where the web application is for the shopping service)) for deploying resources of the second entity over a second group of the public cloud datacenters (Peles discloses the optimal deployment of web applications  in a combination of datacenters of a multidatacenter system for another expected SLA of the resources of the shopping service (Peles, [0011])).        

             It would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention to implement Peles’ feature into Luft’s teachings in order to prevent unpredictable levels of service and uncontrolled user experience by deploying resources that are in the expected SLA of a given service.        
  
Regarding claim 2, Luft and Peles disclose the method of claim 1, wherein the first and second sets of measurements are provided in response to first and second requests from first and second entities (Luft discloses brokers  provided requirement parameters limited to data center candidates as a result of the queries sent by the data centers (requirement parameters limited to candidate data center where queries to a datacenter could be from different entities) (Luft, [0041]); in addition the requirement parameters are measurable metrics as it is disclosed in [0031] ).   

Regarding claim 6, Luft and Peles disclose the method of claim 1, wherein the deployed resources comprise applications deployed in the public cloud datacenters (Luft discloses application being deployed in public data centers (Luft, [0005])).  

Regarding claim 7, Luft and Peles disclose the method of claim 6, wherein at least a set of the deployed applications are deployed as a set of machines comprising at least one of virtual machines and containers (Luft discloses  virtual machines  being used for deploying applications (Luft, [0005])).   

Regarding claim 10, Luft and Peles disclose the method of claim 1, wherein each public cloud datacenter set only has one public cloud datacenter (Luft discloses one virtual datacenter employed in one zone of cloud provider (Amazon) (Luft, [0110])).  

Regarding claim 11, Luft and Peles disclose the method of claim 1, wherein at least one public cloud datacenter set has more than one public cloud datacenters (Luft discloses  public Cloud data center 1740 has two public data centers 1741 and 1742(Luft, fig.17)).  

Regarding claim 12, Luft and Peles disclose the method of claim 1, wherein the generated measurements comprise speed of connections between different pairs of public cloud datacenter sets (Luft discloses high speed being characteristics of interconnections between various data center providers (Luft, [0137])).    

Regarding claim 15, Luft and Peles disclose the method of claim 1 further comprising deploying measurement agents in each of a plurality of public cloud datacenter sets and configuring the measurement agents to repeatedly generate measurements regarding the network connections (Luft discloses for seamless deployment of on physical data centers, performance  measures of every entity od data center system being measured  continuously (vGateway, vSSwitches. etc...) (Luft, [0127])).    

Regarding claim 16, Luft and Peles disclose the method of claim 15 further comprising aggregating the measurements generated by the deployed measurement agents (Luft discloses performance measures calculated by executing program codes are provided by agents 1320-1321 (Luft, [0138])), and identifying different subsets of the aggregated measurements as the first set of measurement and the second set of measurements (Luft discloses tags inserted by program codes that identified workload 1310-1311 for the first set of running time measurements and for workload 1350-1352 for the second set of  running time measurements (Luft, [0139]-[0140)).   

comprising repeatedly directing the measurement agents to provide the measurements generated by the agents (Luft discloses measurements being provided by agents 1320-1321 that monitor component by using pings for a specific period of time (Luft, [0141])).  

Regarding claim 18, Luft and Peles disclose the method of claim 16 further comprising repeatedly receiving from the measurement agents the measurements generated by the agents (Luft discloses (Luft discloses for seamless deployment of on physical data centers, performance  measures of every entity od data center system being measured  continuously (vGateway, vSSwitches. etc...) (Luft, [0127])).    

3c. Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over  Luft  in view of Peles as applied to claims 1-2, 6-7, 10-12, and 15-18  above, and further in view of Richard et al.  (hereinafter "Richard") (US 9,306,949 B1).          

Regarding claim 3, Luft and Peles disclose the method of claim 1, 

           Luft in view of Peles do not disclose wherein the first request is from a first path generator of first entity, and the provided first set of measurements is for defining a first set of paths across a first group of public cloud datacenters to connect a first set of machines that are associated with the first entity and that are outside of the first group of public cloud datacenters;
     the second request is from a second path generator of second entity, and the provided second set of measurements is for defining a second set of paths across a second group of public cloud datacenters to connect a second set of machines that are associated with the second entity and that are outside of the second group of public cloud datacenters.    
 
         Richard discloses wherein the first request is from a first path generator of first entity (Richard discloses routing table that created virtual network paths using a virtual service provider  being generated  for controlling a subset of instances 206A-206N at private cloud 310 by a customer ABC (Richard, column 8, lines 1-20  )), and the provided first set of measurements (Richard discloses capacity being scaled down in response to specific spikes occurring in the demand (Richard, column 4, lines 25-35)) is for defining a first set of paths across a first group of public cloud datacenters to connect a first set of machines that are associated with the first entity (Richard discloses routing table across a datacenters 102  connecting instance 206A-206N  of private cloud 310 (Richard, column 8, lines  1-20)) and that are outside of the first group of public cloud datacenters (Richard discloses routing table across a datacenters 102  connecting instances 206A-206N  of private cloud 320 (Richard, column 8, lines  1-20) private cloud 320  has instances outside of private cloud 320 );  
     the second request is from a second path generator of second entity ( what Richard discloses column 8, lines 1-20 about  routing table that created virtual network paths using a virtual service provider  being generated  for controlling a subset of instances is also true for at private cloud 320 by a customer XYZ in column 7,lines 4-17 access between the two private clouds are disclosed being similar), and the provided second set of measurements (Richard discloses capacity being scaled down in response to specific spikes occurring in the demand (Richard, column 4, lines 25-35))  is for defining a second set of paths across a second group of public cloud datacenters to connect a second set of machines that are associated with the second entity what Richard discloses column 8, lines 1-20 about  routing table that created virtual network paths using a virtual service provider  being generated  for controlling a subset of instances is also true for at private cloud 320 by a customer XYZ in column 7,lines 4-17 access between the two private clouds are disclosed being similar) and that are outside of the second group of public cloud datacenters (Richard discloses  cloud 310 entities are outside of cloud 310 entities  (Richard, column 7, lines 4-17)).      

      It would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention to implement Richard’s feature into Luft’s teachings in view of Peles’teachings in order to generate paths between a private cloud service and a set of datacenters for virtual machines associated with the private cloud service by routing the paths coming to the private cloud to the proper set of datacenters by doing so traffic will be efficiently distributed. 
 
each path generator uses a lowest cost path search to identify lowest cost paths across a group of public cloud datacenters (Luft discloses a data center prioritization logic 420 prioritizes data center providers based on low cost  by  filtering out the data centers that do not have low cost (Luft, [0043])).  
 
Regarding claim 5, Luft, Peles, and Richard disclose the method of claim 4, wherein the generated measurements comprise at least one of speed measurements and packet-loss measurements, and the identified lowest cost paths are paths with lowest aggregated speed or packet-loss costs (in addition of the data center filtered based on low cost; Luft discloses a cloud analysis an projection service 1000  secures connections between public  data centers  having high speed (Luft, [0135])).      

3d. Claims 8 - 9  are rejected under 35 U.S.C. 103 as being unpatentable over Luft  in view of Peles as applied to claims 1-2, 6-7, 10-12, and 15-18  above, and further in view of Prakash et al.  (hereinafter "Prakask") (US 2019/0220703 A1).       

Regarding claim 8, Luft and Peles disclose the method of claim 1.

           Luft in view of Peles do not disclose wherein generating measurements comprises:  for each entity, generating measurements regarding network connections between different pairs of public cloud datacenter sets and at least one edge forwarding element located at a multi- machine compute node of the entity; including the measurements regarding network connections to the entity's edge forwarding element in the set of measurements provided to the entity.  

             Prakask discloses wherein generating measurements comprises:  for each entity, generating measurements regarding network connections between different pairs of public cloud datacenter sets (Prakask discloses  statistical knowledge of quality metrics related to communication links between a plurality of plurality computer nodes where computing nodes are disclosed being located in datacenters (Prakask, [0030]); in [0073] it is explicitly stated that the  and at least one edge forwarding element located at a multi- machine compute node of the entity (Prakask discloses  at least an edge node is disclosed accessing a multi-access edge computing (Prakask, [0031])); including the measurements regarding network connections to the entity's edge forwarding element in the set of measurements provided to the entity (Prakask discloses statistical knowledge of quality metrics related to communication links between a plurality of plurality computer nodes (Prakask, [0030])).    

             It would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention to implement Prakask’s feature into Luft’s teachings in view of Peles’ teachings in order to balance load efficiently between edge computing nodes by using the statistical knowledge of the connections between the edge nodes by making the statistical knowledge metrics of the nodes available the access of the nodes are more predictable because availability of the nodes are known.     
 
Regarding claim 9, Luft, Peles, and Prakash disclose the method of claim 8.

           Luft in view of Peles do not disclose further comprising receiving a set of one or more network addresses associated with the edge forwarding element of each entity in order to generate measurements regarding network connections to the edge forwarding element.  

           Prakask discloses further comprising receiving a set of one or more network addresses associated with the edge forwarding element of each entity in order to generate measurements regarding network connections to the edge forwarding element (Prakask discloses statistical knowledge of quality metrics related to communication links between a plurality of plurality computer nodes (Prakask, [0030])).    
 
             It would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention to implement Prakask’s feature into Luft’s teachings in view of Peles’ teachings in order to balance load efficiently between edge computing nodes by using the statistical knowledge of the connections between the edge nodes by making the statistical 
 
3e. Claims 13 and 14  are rejected under 35 U.S.C. 103 as being unpatentable over  Luft  in view of Peles as applied to claims 1-2, 6-7, 10-12, and 15-18  above, and further in view of Evens et al.  (hereinafter "Evens") (US 2017/0374174 A1).       

Regarding claim 13, Luft and Peles disclose the method of claim 12. 

           Luft in view of Peles do not disclose wherein the generated measurements further comprise a packet- loss attribute quantifying amount of lost packets along a network connection between different pairs of public cloud datacenter sets.

            Evens discloses wherein the generated measurements further comprise a packet- loss attribute quantifying amount of lost packets along a network connection between different pairs of public cloud datacenter sets (Evens discloses packet loss having its quality score being weighted for evaluating connection performance between enterprise cloud/datacenters (Evens [0025]); in [0003] the connection is disclosed being between enterprise cloud/datacenters).  

             It would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention to implement Evens’ feature into Luft’s teachings in view of Peles ’teachings in order to evaluate a packet loss of a connection between enterprise cloud/datacenters by doing so a poor connection between enterprise cloud/datacenters can be evaluated correctly. 

Regarding claim 14, Luft and Peles disclose the method of claim 1.

           Luft in view of Peles do not disclose wherein the generated measurements comprise a packet-loss attribute quantifying amount of lost packets along a network connection between different pairs of public cloud datacenter sets.  
            Evens discloses wherein the generated measurements comprise a packet-loss attribute quantifying amount of lost packets along a network connection between different pairs of public cloud datacenter sets (Evens discloses packet loss having its quality score being weighted for evaluating connection performance between enterprise cloud/datacenters (Evens [0025]); in [0003] the connection is disclosed being between enterprise cloud/datacenters).  

          It would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention to implement Evens’ feature into Luft’s teachings in view of Peles’ teachings in order to evaluate a packet loss of a connection between enterprise cloud/datacenters by doing so a poor connection between enterprise cloud/datacenters can be evaluated correctly. 

Conclusion
4. Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIEGEORGES A HENRY whose telephone number is (571)270-3226.  The examiner can normally be reached on 11:00am -8:00pm East M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 571 272-8365.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 





/EMMANUEL L MOISE/Supervisory Patent Examiner, Art Unit 2455